Citation Nr: 1203396	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a borderline personality disorder.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of C-7 vertebra (hereinafter "cervical spine disability").

3.  Entitlement to a disability rating in excess of 20 percent for low back strain (hereinafter "lumbar spine disability").

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to January 1992.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island, that continued a 20 percent rating for cervical spine disability, continued a 20 percent rating for lumbar spine disability, and denied service connection for bipolar disorder and borderline personality disorder.

In a September 2009 rating decision, the RO granted service connection for bipolar disorder with depression.  This represents a complete grant of the benefits sought with respect to her service connection claim for bipolar disorder, and as will be discussed below, the Veteran withdraws her service connection claim for a personality disorder.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript is of record.

A review of the record reveals that the Veteran's claim for a TDIU was most recently denied by a July 2010 rating decision and the Veteran did not appeal such decision.  Nonetheless, the Veteran again asserted during her September 2011 hearing that she is unemployed on account of her service-connected cervical and lumbar spine disabilities.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, because a claim for a TDIU is part of an increased rating claim, it must be adjudicated as such.  As such, the Board as characterized the issues as indicated above.

The increased rating claims for cervical and lumbar spine disabilities, as well as the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In a September 2011 statement, the Veteran indicated that she wished to withdraw her appeal seeking entitlement to service connection for borderline personality disorder, and the Board received the request prior to the promulgation of a decision. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for borderline personality disorder are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal per the Veteran's request

The Veteran perfected an appeal from a July 2006 rating decision that, in pertinent part, denied service connection for a borderline personality disorder.  During the Board hearing conducted in September 2011, the Veteran submitted a statement indicating that she wished to withdraw the issue of entitlement service connection for a borderline personality disorder.

An appeal may be withdrawn in writing at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  Once the Veteran withdrew this issue in her September 2011 correspondence, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue of entitlement to service connection for a borderline personality disorder and therefore, that claim is dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002). 


ORDER

The claim of entitlement to service connection for borderline personality disorder is dismissed.


REMAND

The Veteran seeks increased ratings for her service-connected cervical and lumbar spine disabilities, each assigned separate 20 percent ratings.

During her September 2011 hearing, the Veteran testified that she recently began seeking medical treatment at the Maryland Spine Institute.   These records are potentially relevant to the increased rating claims here on appeal and should therefore be requested.

The Board further notes that the Veteran essentially testified that her service-connected cervical and lumbar spine disabilities have worsened since last examined by VA.  She stated that her physicians will conduct more tests on her back and neck, and a nerve block will be administered in the near future.  She also stated that she is experiencing numbness in the upper extremities, as well as urinary incontinence in the past year, which may be related to her service-connected disabilities.  The Board observes that, in a May 2011 rating decision, the issue of entitlement to service connection for bilateral arm and shoulder disabilities was denied as not being related to service or the service-connected cervical spine disability.  She also mentioned having had related bowel dysfunction and service connection for that condition was denied in a January 2011 rating decision.  

In any event, as the Veteran has expressed an increase in her cervical and lumbar spine symptomatology, the Board finds that an additional VA examination should be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   The Veteran's contentions regarding neurological symptoms will be addressed as part of the examination for her cervical and lumbar spine disabilities.

Finally, as indicated, the issue of a TDIU has been again raised by the record.  A new medical opinion is therefore needed to determine the impact, if any, her service-connected disabilities has on his ability to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran the opportunity to submit any additional outstanding evidence in support of her claim and request that she complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for all records related to all treatment to date from the Maryland Spine Institute.  The RO/AMC should then obtain any relevant treatment records.  

Additionally, ensure that any outstanding VA treatment records are associated with the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected cervical and lumbar spine disabilities, to include both orthopedic and neurological manifestations.  The claims folder should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished. 

The examiner is asked to: 

a).  Report all findings and note all associated symptoms of the service-connected cervical and lumbar spine disabilities;  

b).  Provide the range of motion of the cervical and lumbar spine in degrees and indicate whether there is objective evidence of pain on motion.  

Also indicate whether the cervical and/or lumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back and neck.  The examiner should specifically note whether any objective evidence of pain upon repetitive use or during flare ups causes any additional functional loss in terms of degrees.

c).  Clarify whether degenerative disc disease of the lumbar spine is related to the service-connected low back strain.

d).  Comment as to whether the Veteran has incapacitating episodes (periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician), associated with her service-connected cervical and lumbar spine disabilities, and if so, document the frequency of such incapacitating episodes; 

e).  Specifically identify any evidence of radiculopathy or other nerve involvement due to the service-connected cervical and lumbar spine disabilities.  If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  The examiner must also state whether the Veteran has related bowel or bladder problems; and 

f).  Opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities (bipolar disorder with depression, migraine headaches, residuals of C-7 vertebra fracture, low back strain, residuals, to include scarring, status-post bilateral reduction mammoplasty) either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not combine to render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with these current disabilities, given her current skill set and educational background.  
The rationale for all opinions expressed should be provided in a legible report. 
Any opinions should be reconciled with the evidence of record, to include VA examination reports dated in October 2005, October 2007, June 2009, and June 2010;       Dr. Hayes's September and August 2008 statements; Dr. Bash's October and November 2009 evaluation reports;  and the Veteran's contentions.

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC should issue the Veteran and her representative a supplemental statement of the case and provide them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


